In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Rockland County (Nelson, J.), dated April 11, 2002, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff Marie K. Francois did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
In support of their motion for summary judgment, the defendants failed to demonstrate that the injured plaintiffs injury was not causally related to the subject accident, or that it was not serious within the meaning of Insurance Law § 5102 (d) (see Franca v Parisi, 298 AD2d 554 [2002]; Junco v Ranzi, 288 AD2d 440 [2001]; Hussein v Littman, 287 AD2d 543 [2001]; Volozhinets v DeHaven, 286 AD2d 437 [2001]). Accordingly, the defendants’ motion for summary judgment was properly denied since they failed to establish their entitlement to judgment as a matter of law. Thus, we need not consider the sufficiency of the plaintiffs’ opposition papers (see Chaplin v Taylor, 273 AD2d 188 [2000]). Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.